Citation Nr: 1032948	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-39 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran has not provided sufficient information regarding 
his claimed in-service stressors in order to attempt 
corroboration; nor has he otherwise provided credible supporting 
evidence that the claimed in-service stressors actually occurred.

2.  The competent medical evidence of record does not contain a 
current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009): 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Here, a VCAA letter was sent to the Veteran in April 2007 that 
provided information as to what evidence was required to 
substantiate the PTSD claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter was sent prior to the initial RO decision in 
this matter.  This letter also explained how VA determines 
disability ratings and effective dates.  Accordingly, no further 
development is required regarding the duty to assist.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board notes that the Veteran's complete service treatment 
records are not available.  The National Personnel Records Center 
(NPRC) has indicated that they were most likely destroyed in the 
fire at that records storage facility in 1973.  The RO made two 
formal findings of lack of available records in July and August 
2009.  The Board is satisfied that the RO has taken all necessary 
steps to secure the complete service treatment records and, given 
the response from the NPRC, that additional efforts would be 
futile.  38 U.S.C.A. § 5103A(b).  In a case such as this, where 
complete service treatment records are unavailable, the Board is 
mindful of the heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).

It is also noted that a VA examination was not provided in this 
case.  In determining whether the duty to assist requires that a 
VA medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are four 
factors for consideration.

These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the service treatment records are silent as to any 
complaints or treatment for PTSD or any other psychiatric 
disorder.  Moreover, the post-service evidence does not indicate 
any treatment or diagnosis of PTSD or any other psychiatric 
disorder.  For these reasons, the evidence does not indicate that 
the claimed disability may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims file contains the Veteran's available 
service treatment records, as well as post-service reports of VA 
treatment.  Moreover, the Veteran's statements in support of the 
claim are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although there is an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the analysis below will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

The Veteran is claiming entitlement to service connection for 
PTSD.  According to the law, service connection is warranted if 
it is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

To establish service connection for PTSD, the evidence of record 
must include a medical diagnosis of the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  

It is noted that, effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder (PTSD) by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Fed. Reg. 39843 (2009)(to be 
codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran contends that he witnessed a fellow 
soldier break his neck and die, after his jeep landed in a bomb 
crater and flipped over.  He states that this memory haunts him 
to the present day.  While not directly involving hostile 
military activity, the truck accident in question resulted from 
driving over a bomb crater in a combat area in Germany during 
World War II.  Accordingly, the Board finds that the revised 
regulations apply.  Moreover, the Veteran's DD 214 shows that he 
served in Rhineland, Central Europe with a military occupational 
specialty (MOS) of full track driver.  As the claimed stressor is 
deemed consistent with the circumstances of the Veteran's wartime 
active service in Germany, and as his reports are deemed 
credible, the stressful event is conceded here.  

While the in-service stressor is conceded in this case, there is 
still no support for a grant of service connection.  Indeed, the 
available service treatment records are silent as to any 
psychological complaints or findings.  Even more significantly, 
post-service treatment records do not contain a valid diagnosis 
of PTSD.  In fact, the clinical records do not reflect any 
psychiatric diagnoses and do not otherwise tend to establish 
manifestations of a chronic psychiatric disability.  The only 
document of record concerning mental health treatment is a July 
2009 VA PTSD screening test, which concluded that PTSD was 
unlikely.  At that time, 
the Veteran denied verbally or physically abusive behaviors, 
hallucinations, or delusions.  The record does not indicate any 
current complaints.  

The Veteran was notified that he must have evidence of a current 
disability in order to substantiate his claim.  He has not 
presented any such evidence nor has he provided any information 
as to where VA could obtain such evidence.  Therefore, without a 
diagnosis of PTSD, or any other clinical evidence suggesting the 
presence of any chronic psychiatric disability, the Veteran's 
claim must be denied.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

In this case, none of the criteria under Jandreau have been met.  
As such, the Veteran's own statements do not here establish the 
element of current diagnosis.  
Therefore, as stated above, the claim must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992);

In conclusion, while mindful of the heightened scrutiny mandated 
by O'Hare, 1 Vet. App. at 365, 367 on account of the unavailable 
service treatment records, the Board nevertheless concludes that 
there is no basis for a grant of service connection for PTSD.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See, 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


